Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The claims 1-6 are allowed.  Specifically, the independent Claims 1, 5 and 6 are allowed over the prior art. The dependent Claims (2-4) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1 and 5-6. Though the prior arts teach , 
The closet prior art Kumar seeks to characterize reservoir properties from gamma-ray and acoustic impedance values over a whole reservoir volume (see, for example, Kumar's Abstract lines 23 - 25, "PNN* is trained, tested and validated by using gamma ray and resultant acoustic impedance values as  input and effective porosity values as a target. The trained PNN* is then applied over the whole reservoir volume to generate a pseudo log volume.") In contrast, the present invention requires at least: picking at least one surface in the geophysical dataset; assigning stratigraphic meaning to the at least one surface based on the geological dataset; identifying at least one region of interest on the at least one surface; and generating statistical seismic attributes for the at least one region. Kumar fails to teach or even suggest this dependence on the stratigraphic meaning of the surface and selected region. 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 5-6: “identifying statistically significant critical attributes among the statistical seismic attributes by applying the parameter model to generate response variable maps for the at least one region; generating uncertainty maps of the at least one region for each of the critical attributes and uncertainty maps for the response variables; and displaying the response variable maps and the uncertainty maps.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864